         Case 1:21-cv-00524-AKK-SGC Document 9 Filed 05/27/21 Page 1 of 2                                  FILED
                                                                                                  2021 May-27 PM 02:23
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           EASTERN DIVISION
    THOMAS GADDIS,                                 )
                                                   )
          Petitioner,                              )
                                                   )
    v.                                             )    Case No. 1:21-cv-00524-AKK-SGC
                                                   )
    JOE BIDEN, President of the United             )
    States of America, et al.,                     )
                                                   )
          Respondents.                             )

                                MEMORANDUM OPINION
         The magistrate judge entered a report on April 29, 2021, recommending this

federal habeas petition filed by Thomas Gaddis be dismissed for failing to assert any

claims cognizable, or seek any relief available, in a federal habeas corpus action

and/or for failing to exhaust state court remedies. (Doc. 7 at 11).1 Additionally, the

magistrate judge recommended a certificate of appealability be denied. (Doc. 7 at

11). While advised of his right to file specific written objections to the report and



1
  Gaddis’s initial petition invoked § 2241. (Doc. 1 at 1). In subsequent submissions, Gaddis
claimed he was pursuing relief under § 2254. (Docs. 4, 6). Based on state court records available
at the time, which did not reflect Gaddis’s sentencing, the magistrate judge concluded § 2241
provided the only possible source of habeas relief. (Doc. 7 at 5-6). Nevertheless, the magistrate
judge discussed the reasons Gaddis was not entitled to relief under either statute. (Id. at 7-8). After
entry of the report and recommendation, the relevant sentencing order was entered in the state
court record. State of Alabama v. Gaddis, 61-CC-2019-000410.00 (Talladega Cty. Cir. Ct.).
While the sentencing order was dated as signed on April 22, 2021, it was not entered on the record
until May 4, 2021. Accordingly, § 2254 relief was technically available at the time the magistrate
judge entered the report and recommendation. Nonetheless, any § 2254 claims Gaddis may have
are unexhausted. (See Doc. 7 at 7-8).
       Case 1:21-cv-00524-AKK-SGC Document 9 Filed 05/27/21 Page 2 of 2




recommendation within fourteen (14) calendar days (Doc. 7 at 11), Gaddis has not

submitted objections, or any other response, within the prescribed time.2

       After careful consideration of the record in this case and the magistrate judge’s

report, the court ADOPTS the report of the magistrate judge and ACCEPTS her

recommendations.         In accordance with the recommendations, the court finds

Gaddis’s federal habeas petition is due to DISMISSED. Furthermore, because the

petition does not present issues that are debatable among jurists of reason, a

certificate of appealability is due to be DENIED. See 28 U.S.C. § 2253(c); Slack v.

McDaniel, 529 U.S. 473, 484-85 (2000); Rule 11(a), Rules Governing § 2254

Proceedings.

       A separate order will be entered.

       DONE the 27th day of May, 2021.


                                             _________________________________
                                                      ABDUL K. KALLON
                                               UNITED STATES DISTRICT JUDGE




2
  A “Request [for] Mandamus Order” was docketed as filed in this case on April 30, 2021. (Doc.
8). Given Gaddis dated the submission April 27, 2021, it cannot fairly be construed as objections
to the April 29, 2021 report and recommendation. Regardless, the filing largely repeats allegations
made in Gaddis’s original and amended petitions and addressed in the report and recommendation.
                                                2
